                                                                      USDC-SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC#:
                                                                      DATE FILED: 7/6/2021
 PEOPLE OF THE STATE OF NEW YORK,

                             Plaintiff,
                                                                       21-CV-189 (RA)
                        v.
                                                                           ORDER
 DIOCESE OF BUFFALO, et al.,

                             Defendants.




RONNIE ABRAMS, United States District Judge:

         The Court will hold oral argument on the pending remand motion on August 17, 2021 at 10:00

a.m. If counsel for the parties are unavailable at that date and time, they shall, by no later than July

12, file a joint letter proposing alternative dates, ideally between August 16 and 27, 2021.



SO ORDERED.

Dated:      July 6, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
